Citation Nr: 1429888	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to a disability evaluation in excess of 10 percent for the service-connected post-operative residuals, right meniscectomy (right knee disability), prior to July 16, 2013 and since September 1, 2013.  

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to the service-connected right knee disability.  

5. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to June 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, and GERD; and confirmed and continued the10 percent evaluation for the service-connected right knee disability.  

In a May 2014 rating decision, the RO granted a temporary total evaluation for convalescence based on paragraph 30 due to surgery on the Veteran's service-connected right knee disability, effective July 16, 2013; and restored a 10 percent evaluation, effective September 1, 2013.  In light of the assignment of a temporary total rating for the service-connected right knee disability during the period from July 16, 2013 to September 1, 2013, the Board has characterized the issue on appeal as reflected on the title page.  

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of this transcript is associated with the record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The issue of entitlement to a TDIU has been reasonably raised by the record, and is presently in appellate status before the Board as a component of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, this claim has been listed on the title page.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The issues of entitlement to an increased evaluation for a right knee disability, service connection for GERD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, during his December 2013 hearing the Veteran withdrew his appeal as to the claims for service connection for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During his December 2013 hearing testimony, the Veteran expressed intent to withdraw the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, there are no allegations of error of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.  

The claim of entitlement to service connection for tinnitus is dismissed.  


REMAND

The Veteran was afforded a recent VA examination of his service-connected right knee disability in February 2014.  However, it does not appear that the RO reviewed such report in connection with this appeal nor did it issue a supplemental statement of the case addressing this additional evidence.  38 C.F.R. § 19.31 (2013).  

The medical evidence is not sufficiently developed to adjudicate the claim for service connection for GERD, to include as secondary to the service-connected right knee disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, during the September 2008 VA examination, and in various VA treatment records, the Veteran has reported that he is unemployed due to his service-connected right knee disability and due to GERD.  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009) and the Board's remand addressing claim for service connection for GERD, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate clinician to determine the nature and etiology of any currently or previously diagnosed GERD.  The examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

The examiner is requested to provide opinion addressing the following:  

(a) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current or previously diagnosed GERD is related to an event, injury or disease of the Veteran's service.  The examiner should comment on the September 1998 VA upper gastrointestinal study, which showed findings of a small duodenal ulcer.  The examiner should also discuss the September 2008 VA examiner's findings that the Veteran's GERD is not caused by or a result of the same pathology as seen or treated in service.  

(b) If the examiner finds it unlikely that the Veteran's GERD is directly related to his military service, please determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that GERD was caused or alternatively, aggravated (i.e., permanently worsened) by the service-connected right knee disability.  The examiner should discuss the VA medical opinion provided in February 2014, which indicates that the Veteran was taken off Ibuprofen and Aleve by a doctor due to the medication causing him to have GERD, and the opinion that it could be a side effect of the medication.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2. Thereafter, and after undertaking any additional development deemed necessary, the RO must readjudicate the issue on appeal.  In readjudicating the Veteran's claim for an increased evaluation for service-connected right knee disability, the RO should consider the February 2014 compensation and pension report as well as any other relevant evidence associated with the record since the most recent statement of the case.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


